—Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: Special Term erred in granting the petition. On this record, the written misbehavior report constitutes substantial evidence in support of the disciplinary charges levied and the penalty imposed (People ex rel. Vega v Smith, 66 NY2d 130; see, Matter of Perez v Wilmot, 67 NY2d 615). We also find that the use of a form petition, prepared and sworn to by petitioner’s counsel and containing no supporting factual allegations, fails to comply with the requirements of the CPLR and is facially deficient (Matter of Dennehy v Coughlin, 116 AD2d 1001). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present—Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.